Citation Nr: 0513880	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  00-14 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUE

Entitlement to an increase in a 20 percent rating for a low 
back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from July 1979 to September 
1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 RO rating decision 
which denied an increase in a 10 percent rating for the 
veteran's service-connected low back disability.  A June 2002 
RO decision increased the rating for the low back disability 
to 20 percent.  In December 2002, the veteran testified at a 
Travel Board hearing at the RO.  In September 2003, the Board 
remanded the appeal for further development.  

In a statement received in January 2003, the veteran raised 
the issues of entitlement to increased disability ratings for 
his service-connected right knee and left knee disabilities.  
These issues have not yet been addressed by the RO and are 
referred to the RO for appropriate action when the claims 
file has been returned to the RO.


FINDINGS OF FACT

1.  The veteran's service-connected low back disability 
(chronic lumbar syndrome, status post L4-L5 lumbar 
diskectomy) is manifested by no more than moderate 
intervertebral disc syndrome, with incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks during the past 12 months; no more than moderate 
limitation of low back motion or lumbosacral strain with 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position; and no more 
than forward flexion of the thoracolumbar spine to 60 degrees 
or less, limitation of combined range of motion of the 
thoracolumbar spine to 120 degrees or less, or muscle spasm 
(or guarding) severe enough to result in an abnormal gait, 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Ankylosis has not been shown.  

2.  The veteran's service-connected lumbar spine disability 
causes mild radiculopathy/neuralgia affecting the sciatic 
nerve.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
orthopedic impairment resulting from a low back disability 
have not been met, under either the old or new rating 
criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5289, 5292, 5293, 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2004).  

2.  A 10 percent disability rating is warranted for mild 
neuralgia of the sciatic nerve, effective from September 26, 
2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8720 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The veteran filed his 
claim prior to September 23, 2002, and VA has evaluated his 
back condition under many diagnostic codes.  Separate 
diagnostic codes identify the various disabilities.  

The rating schedule for evaluating spine disabilities changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are more favorable to 
the veteran, although the new criteria are only applicable 
since their effective date.  VAOPGCPREC 3-2000.  

Arthritis, due to trauma, substantiated by x-ray finding, is 
to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (limitation of 
motion of lumbar spine), in effect prior to September 26, 
2003, severe limitation of motion warrants a 40 percent 
evaluation, moderate limitation of motion of the lumbar spine 
warrants a 20 percent evaluation, and slight limitation of 
motion of the lumbar spine warrants a 10 percent evaluation.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (lumbosacral 
strain), in effect prior to September 26, 2003, severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  Lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, 
unilaterally, in the standing position, warrants a 20 percent 
evaluation.  With characteristic pain on motion, a 10 percent 
evaluation is warranted and with slight subjective symptoms 
only, a noncompensable evaluation is warranted.  

The Board has also considered evaluating the veteran's 
condition under 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(ankylosis of the lumbar spine), in effect prior to September 
26, 2003, which provides a 50 percent evaluation if ankylosis 
of the lumbar spine is unfavorable and a 40 percent 
evaluation if favorable. 

The Board has also evaluated the veteran's condition under 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral disc 
syndrome).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(intervertebral disc syndrome), in effect prior to September 
23, 2002, pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  Severe intervertebral disc 
syndrome, with recurring attacks and with intermittent 
relief, warrants a 40 percent evaluation.  Moderate 
intervertebral disc syndrome with recurring attacks warrants 
a 20 percent evaluation, mild intervertebral disc syndrome 
warrants a 10 percent evaluation, and postoperative cured 
intervertebral disc syndrome is noncompensable. 

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Using the criteria effective September 23, 2002 for 
evaluating intervertebral disc syndrome, with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted, with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted, with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 10 percent 
evaluation is warranted.

Using the criteria effective September 23, 2002 under 
Diagnostic Code 5293, an "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (in effect from September 23, 2002 until September 
26, 2003)

The regulations regarding diseases of and injuries to the 
spine, to include intervertebral disc syndrome, were again 
revised effective September 26, 2003.  Under these 
regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R.  § 4.25.  The new criteria applies 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 
(2004), unfavorable ankylosis of the entire spine warrants a 
100 percent evaluation.  With unfavorable ankylosis of the 
entire thoracolumbar spine, a 50 percent evaluation is 
warranted.  Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine, a 40 percent evaluation is warranted.  

When (1) forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; (2) 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or (3) with muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, a 20 percent evaluation is 
warranted.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  The VA is to 
round each range of motion measurement to the nearest five 
degrees.

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  The VA is to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

Under the current criteria, in rating intervertebral disc 
syndrome based on incapacitating episodes, with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted, with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.

For purposes of assigning evaluations under Diagnostic Code 
5243, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243). 

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the most recent rule indicates that the notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003. 

The recent May 2004 VA spine examination report noted that 
the veteran reported that he still had chronic low back pain.  
He stated that he had radiating pain out of the back and into 
both legs down to about the level of the calf, more often on 
the left than the right.  The veteran indicated that he had 
no loss of bowel or bladder control.  He stated that he 
worked as a custodian and that activities such as floor 
maintenance work, bending, and lifting would aggravate his 
back condition.  It was noted that regarding flare-ups, the 
veteran had sought medical attention within the past year.  
He described flare-ups of rather severe pain on the order of 
one to two times a week which would last from a few minutes 
to a couple of hours.  The veteran stated that during a 
flare-up he would have to cut back on his activity level and 
wait it out.  

The examiner reported that, as to the veteran's gait, he 
moved slowly about the room and that he was not using a cane.  
It was noted that he was able to stand erect.  The examiner 
stated that no spasm was noted, but that the veteran had 
slight tenderness to palpation in the lumbar region.  As to 
range of motion of the lumbar spine, the examiner indicated 
that the veteran had 65 degrees of flexion, 25 degrees of 
extension, 20 degrees of right and left lateral bending, and 
20 degrees of right and left rotation.  There was increased 
pain on motion.  The examiner reported that there was no 
additional limitation of motion after repetitive motion.  It 
was noted that on supine straight leg raising examination, 
elevation of the left leg caused pain and no radicular pain 
was noted.  Elevation of the right leg also caused pain with 
no radicular pain noted.  The impression included service-
connected chronic lumbar syndrome, status post L4-L5 
diskectomy.  

A recent May 2004 VA neurological examination report noted 
that the veteran complained of pain in the lower to middle of 
the back which was constant.  He indicated that the pain 
would get worse with such activities as sitting, long 
standing, walking for long periods.  The veteran indicated 
that the pain stayed mostly in the lumbosacral area, but that 
it would sometimes spread up to the mid back and that it 
would also radiate down into the legs, in the back of the 
thigh and into the calf, but not into the toes.  It was noted 
that the veteran denied any numbness in the lower 
extremities.  

The examiner reported that, as to the veteran's gait, he was 
able to take a few steps on his heel and toes in tandem and 
that he was slightly unsteady, but there was no ataxia.  The 
examiner indicated that on the motor examination, there was 
no muscle atrophy and no involuntary movements.  It was noted 
that in the lower extremities, the veteran did push against 
resistance secondary to pain.  The examiner stated that as to 
deep tendon reflexes in the lower extremities, knee jerks 
were 2+ and ankle jerks were 2.  The plantar reflexes were 
downgoing and the tone was normal.  The examiner reported 
that sensory was intact to pinprick and vibration.  The 
impression was chronic low back pain.  The examiner noted 
that the veteran had radicular symptoms along in the back of 
the thigh and up to the calf.  The examiner remarked that the 
veteran had mainly limitations with pain with his back 
condition.  It was noted that he worked as a janitor and that 
the pain would get worse with any movement.  

Other recent VA treatment records show that the veteran was 
treated for low back problems on numerous occasions.  A 
February 2002 VA spine examination report noted that he was 
able to stand erect, that there was some tenderness to 
palpation over the lower midline, and that no spasm was 
noted.  The examiner reported that on range of motion, the 
veteran had 35 degrees of flexion, 25 degrees of extension, 
and 30 degrees of right and left lateral bending.  There was 
increased pain on motion.  The impression included service-
connected chronic lumbar syndrome, status post L4-L5 lumbar 
diskectomy.  The examiner commented that as far as the DeLuca 
provision, there was some pain on motion and that certainly 
pain could further limit functional ability during flare-ups 
or with increased use.  The examiner stated, however, that it 
was not feasible to express any of this in terms of 
additional limitation of motion as such matters could not be 
determined with any degree of medical certainty.  

Other prior VA treatment records, including a January 2000 VA 
spine examination, also showed treatment for back complaints 
on multiple occasions.  The record also reveals multiple 
phone calls placed by the veteran to the VA medical staff in 
regard to his pain medication.

In the veteran's own written contentions and hearing 
testimony, he described the effect of his back disability 
upon his daily life.  He stated that he has to work through 
his severe pain because he needs to support his family, but 
that he frequently takes vacation or annual leave on account 
of back pain.  He testified that his back pain decreases his 
enjoyment of conjugal relations with his wife, and also 
impacts upon his ability to engage in athletic activities 
with his sons.  Overall, he stated that he has to reduce his 
overall activity level due to back pain.  

Orthopedic manifestations.

The Board observes that the old criteria of Diagnostic Code 
5293 for intervertebral disc syndrome contemplates 
consideration of limitation of motion and pain on use of the 
low back, factors which are shown in this case and the Board 
has taken into account when assigning a rating.  See 
VAOPGCPREC 36-97.  The Board notes that the medical records 
as a whole show signs of no more than moderate intervertebral 
disc syndrome, with recurring attacks.  As noted above, the 
May 2004 VA spine examination report specifically indicated 
that no spasms were noted and that no radicular pain was 
noted on supine straight leg raising.  The May 2004 
neurological report indicated that as to deep tendon reflexes 
in the lower extremities, knee jerks were 2+, ankle jerks 
were 2, and that plantar reflexes were downgoing.  The 
sensory examination was intact to pinprick and vibration.  
Other recent VA treatment records, including the February 
2002 VA spine examination report, showed similar pathology.  
Clearly, severe intervertebral disc syndrome, with recurring 
attacks and intermittent relief, as required for a 40 percent 
rating under the old criteria, has not been shown.  The 
examinations clearly provide negative evidence against this 
claim.  

As to the new criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004), 
it is questionable whether during any recent 12 month period 
there have been any "incapacitating episodes" as defined by 
the regulation as a result of the veteran's service-connected 
low back disability, and clearly any such incapacitating 
episodes have totaled less than at least four weeks, but less 
than six weeks during the past 12 months, as required for a 
higher 40 percent rating under such criteria.  

The new criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004), also 
permits alternatively rating intervertebral disc syndrome 
based on separate evaluations under orthopedic and 
neurological codes.  

Under the old criteria of Diagnostic Code 5292 for limitation 
of lumbar motion, a higher 40 percent rating requires severe 
limitation of motion.  Such is not shown by the evidence of 
record, to include the most recent May 2004 VA spine 
examination.  The veteran's limitation of motion is no more 
than moderate and is indicative of the present 20 percent 
rating.  Even when the effects of pain are considered, such 
is not more than 20 percent disabling under the old criteria 
of Diagnostic Codes 5003, 5010, 5292.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, the medical evidence indicates that the 
veteran's lumbar spine is not ankylosed (i.e., fixed in one 
position), and thus a higher 40 percent rating under the old 
criteria of Diagnostic Code 5289 is not in order.  

Under the old criteria of Diagnostic Code 5295, no more than 
a 20 percent rating would be warranted.  In order for a 40 
percent rating, the evidence must show that the veteran had 
severe lumbosacral strain.  Such is clearly not shown by the 
evidence of record.  For example, the veteran has not been 
shown to have symptoms such as listing of the whole spine to 
the opposite side, marked limitation of forward bending in a 
standing position, a positive Goldthwaite's sign, or abnormal 
mobility on forced motion, which are some of the symptoms 
indicative of such a rating.  

As to the new criteria of 38 C.F.R. § 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 (2004), the evidence indicates 
that forward flexion on the most recent May 2004 VA spine 
examination was 65 degrees and the combined range of motion 
of the thoracolumbar spine was 170 degrees.  The evidence 
fails to indicate favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less as required for a 40 percent 
rating.  Therefore, no more than a 20 percent rating could be 
granted under such criteria.  

Addressing the merits of the claim above, the Board has 
considered all potential applicable diagnostic codes.  No 
diagnostic code, however, provides a basis for a higher 
rating.  The Board has also considered whether the record 
raises the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
would cause a "marked" interference with employment or 
requires frequent hospitalizations or otherwise produce 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  

As the preponderance of the evidence is against the claim for 
an increased rating for a low back disability, the benefit-
of-the-doubt rule does not apply, and this part of the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Neurologic manifestations.

In June 2002, when the RO increased the disability rating 
assigned to the veteran's lumbar spine disability from 10 
percent to 20 percent under criteria set forth in both 
Diagnostic Code 5292 and Diagnostic Code 5293, the rating 
included both orthopedic and neurologic manifestations of the 
service-connected disability.  Thus, at that time, the 20 
percent rating under 5292-5293 included the radiculopathy 
from which the veteran suffers.  

Under the criteria in effect today, however, the VA is to 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  The 
medical evidence and the veteran's own written statements 
and testimony, show that he has radiculopathy due to the 
severe central canal spinal stenosis confirmed on magnetic 
resonance imaging and by the clinical diagnosis of the 
neurological examiner in May 2004.  Thus, the Board is of 
the opinion that the evidence supports the assignment of a 
separate 10 percent disability rating for mild neuralgia of 
the sciatic nerve under the provisions of Diagnostic Code 
8720.  In the absence of greater impairment, a higher 
disability rating is not warranted.  This 10 percent is 
assigned effective September 26, 2003, as prior to that date, 
the law did not provide for the assignment of separate 
disability ratings based upon neurologic impairment.


Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
indicates, generally, that four elements are required for 
proper VCAA notice: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a June 2000 statement 
of the case, an April 2001 letter, a June 2002 supplemental 
statement of the case, at the December 2002 Board hearing, an 
April 2004 letter, and in a January 2004 supplemental 
statement of the case, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate his 
claim as well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to a 
higher rating for a low back disability.  The discussions in 
the rating decisions, the statement of the case, the 
supplemental statements of the case, and the Board hearing 
held in December 2002, have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.  




ORDER

A disability rating in excess of 20 percent for the 
orthopedic residuals of a low back disability is denied.  

A separate 10 percent disability rating is granted, effective 
September 26, 2003, for the neurologic impairment resulting 
from a low back disability.




	                        
____________________________________________
	HEATHER J. HARTER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


